Case 2:19-cv-00767-ECM-SMD Document 11-5 Filed 01/30/20 Page 1 of 3




           Exhibit E
1/30/2020                                BusinessDocument
                  Case 2:19-cv-00767-ECM-SMD     Entity Records |11-5
                                                                 AlabamaFiled
                                                                        Secretary of State
                                                                               01/30/20    Page 2 of 3


                Alabama Secretary of State                                                                        

                                                        Hyundai ENG America, Inc

                 Entity ID Number                                                         924 - 972

                     Entity Type                                                   Foreign Corporation

                                                                                 111 PETERS CANYON RD
                  Principal Address
                                                                                     IRVINE, CA 92606

                                                                                 111 PETERS CANYON RD
              Principal Mailing Address
                                                                                     IRVINE, CA 92606

                        Status                                                              Exists

                 Place of Formation                                                       California

                   Formation Date                                                        4-22-2003

                    Qualify Date                                                         6-16-2003

               Registered Agent Name                                     NATIONAL REGISTERED AGENTS INC

                                                                        2 NORTH JACKSON STREET, SUITE 605
        Registered Of ce Street Address
                                                                             MONTGOMERY, AL 36104

                                                                        2 NORTH JACKSON STREET, SUITE 605
        Registered Of ce Mailing Address
                                                                             MONTGOMERY, AL 36104

                 Nature of Business

                  Stock Authorized

                    Stock Paid In

                                                              Annual Reports

                Annual Report information is led and maintained by the Alabama Department of Revenue.
        If you have questions about any of these lings, please contact Revenue's Business Privilege Tax Division at
       334-242-1170 or www.revenue.alabama.gov. The Secretary of State's Of ce cannot answer questions about or
                                              make changes to these reports.
                                                      2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012
                     Report Year
                                                                 2013 2014 2015 2016 2017 2018 2019
                                                                Transactions

                  Transaction Date                                                       6-15-2009
                                                                                        81 BUNSEN
            Principal Of ce Changed From
                                                                                     IRVINE, CA 92618

                  Transaction Date                                                       6-23-2009
                                                                                   KIM, SUNG DO
        Registered Agent Changed From                                             416 SEATON CIR
                                                                                MONTGOMERY, AL 36116

                  Transaction Date                                                        1-29-2010
             Legal Name Changed From                                                 AMCO America, Inc.

                  Transaction Date                                                        8-16-2011


arc-sos.state.al.us/cgi/corpdetail.mbr/detail?corp=924972&page=name&file=&type=ALL&status=ALL&place=ALL&city=         1/2
1/30/2020                                BusinessDocument
                  Case 2:19-cv-00767-ECM-SMD     Entity Records |11-5
                                                                 AlabamaFiled
                                                                        Secretary of State
                                                                               01/30/20    Page 3 of 3
                                                        Hyundai ENG America, Inc
                                                                         NATIONAL REGISTERED AGENTS INC
        Registered Agent Changed From                                             150 S PERRY ST
                                                                              MONTGOMERY, AL 36104

                  Transaction Date                                                        8-16-2011
     Agent Mailing Address Changed From                                                  Not Provided

                  Transaction Date                                                        6-6-2013
                                                                                    SIM, KWANGSEOK
        Registered Agent Changed From                                                2900 20TH AVE
                                                                                    VALLEY, AL 36854

                  Transaction Date                                                        6-6-2013
                                                                                    SIM, KWANGSEOK
     Agent Mailing Address Changed From                                              2900 20TH AVE
                                                                                    VALLEY, AL 36854

                  Transaction Date                                                       10-16-2014
              Legal Name Changed From                                           Hyundai AMCO America, Inc.

                  Transaction Date                                                       10-16-2014
              Legal Name Changed From                                       Hyundai Engineering America, Inc.

                                                           Scanned Documents

                                                       Purchase Document Copies

            Document Date / Type / Pages                             6-16-2003       Certi cate of Formation      1 pg.

            Document Date / Type / Pages                            6-15-2009       Principal Address Change       1 pg.

            Document Date / Type / Pages                            6-23-2009       Registered Agent Change        1 pg.

            Document Date / Type / Pages                                1-29-2010      Legal Name Change        1 pg.

            Document Date / Type / Pages                            8-16-2011      Registered Agent Change        2 pgs.

            Document Date / Type / Pages                            8-17-2011     Registered Agent Change        2 pgs.

            Document Date / Type / Pages                            6-6-2013      Registered Agent Change        2 pgs.

            Document Date / Type / Pages                             10-16-2014      Articles of Amendment       5 pgs.

            Document Date / Type / Pages                            10-16-2014       Articles of Amendment       9 pgs.




                                                 Browse Results               New Search




arc-sos.state.al.us/cgi/corpdetail.mbr/detail?corp=924972&page=name&file=&type=ALL&status=ALL&place=ALL&city=              2/2
